UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       1/30/2020
 Ranokhon Usmanova,

                               Plaintiff,
                                                          1:19-cv-02212 (JGK) (SDA)
                  -against-
                                                          ORDER RESCHEDULING
 Mr. Kabob Restaurant, Inc. d/b/a Ravagh                  SETTLEMENT CONFERENCE
 Persian Grill et al.,

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The settlement conference currently scheduled before Magistrate Judge Stewart Aaron

on Thursday, February 6, 2020 (see ECF No. 25) will commence at 1:30 p.m. in Courtroom 11C,

United States Courthouse, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

DATED:        New York, New York
              January 30, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
